Date: August 21, 2009 For Release: Immediate Contact: Investor Contact: Gary J. Morgan, Joseph Hassett, VP Senior Vice President of Finance, CFO Gregory FCA Communications 215-723-6751 610-228-2110 Met-Pro Corporation Announces Second Quarter Financial Results Harleysville, PA, August 21, 2009 – Raymond J. De Hont, Chairman and Chief Executive Officer of Met-Pro Corporation (NYSE: MPR), today announced the Company’s financial results for the second quarter ended July 31, 2009. Net sales for the second quarter ended July 31, 2009 were $20.9 million compared with net sales of $28.1 million for the same quarter last year. Net income totaled $1.2 million and earnings were $0.08 per diluted share for the second quarter, compared with net income of $2.7 million and earnings of $0.18 per diluted share for the second quarter of last year. “The second quarter again demonstrated the resiliency of our business model, as we sustained gross margins and improved operating efficiencies to generate profits and cash despite one of the most challenging quarters in our history,” stated De Hont. “It is important to note that while credit markets remain tight, our cash position is at record levels. Our overall results, however, continued to reflect weakness in our large project and industrial markets, where demand seems to be lagging general economic conditions despite resurgence of quotation activity, especially in municipal markets where the Federal stimulus program is beginning to take effect. In the second quarter of this year, we also absorbed additional pension, health benefits and stock compensation expenses that were higher than last year. Our efficiency initiatives, including global sourcing, more effective logistics, and lean manufacturing, as well as the ability of our flexible manufacturing strategy to quickly adjust costs to match our level of business activity enabled us to achieve 34% gross margins in the second quarter, consistent with the same quarter a year ago, despite revenue levels being down more than 20%.” During the first half of the current fiscal year, the Company generated $10.1 million in cash flow from operating activities, increasing the July 31, 2009 cash position to a record $29.2 million. As a result, the Company’s balance sheet remains very strong. De Hont added, “Economic conditions are still posing a challenge, as evidenced by the continuing effect the global slowdown has had on our markets. In the second quarter, bookings were $19.4 million compared with $25.7 million for the same quarter last year. The first half of this year has been one of the weakest in recent memory.
